                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CERISE JANELLE ALLEN BARRETT                                                                       PLAINTIFF

V.                                                                           NO. 4:18-CV-182-DMB-JMV

NATALIE MILLER                                                                                  DEFENDANT


                                                    ORDER

        On October 26, 2018, the parties filed a “Joint Motion for Transfer of Venue” in which

they “request that venue be transferred from the United States District Court for the Northern

District of Mississippi Greenville Division to the United States District Court for the Northern

District of Mississippi Oxford Division.” Doc. #15 at 1. Citing the public and private interest

factors set forth in In re Volkswagen AG, 371 F.3d 201 (5th Cir. 2004), the parties contend that

“[p]ursuant to 28 U.S.C.A. § 1404(a), the requested transfer is in the interest of justice and

substantially more convenient for the parties and witnesses.” Id. at 1–2.

        In violation of Local Rules 7(b)(2)(B) and 7(b)(4), the motion contains legal argument and

citation to legal authority, and is not accompanied by a memorandum brief.1 The motion to transfer

venue [15] is therefore DENIED.2

        SO ORDERED, this 18th day of September, 2019.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE

1
  Though the parties request the memorandum brief requirement be waived, the Court declines to do so. The plaintiff
in this case—who resides in Cleveland, Mississippi, in the Greenville Division—asserts an alienation of affection
claim against the defendant—who resides in Shelby County, Tennessee—based on allegations that the defendant
maintained an adulterous sexual relationship with the plaintiff’s husband. According to the parties’ motion, the
witnesses in this case are the primary sources of proof and are located in Cleveland and Memphis, not Oxford. See
Doc. #15 at 2. Given this, a memorandum brief which addresses why a transfer to the Oxford Division would be
appropriate or necessary, with supporting authority for every argument made, is required.
2
  “Failure to timely submit the required motion documents may result in the denial of the motion.” L.U. Civ. R.
7(b)(4).
